

115 HR 1248 IH: Make Our Government Safe Act
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1248IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2017Mr. Espaillat (for himself, Ms. Lee, Mr. Lewis of Georgia, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, Intelligence (Permanent Select), and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to prohibit individuals who threaten to destroy the
			 Government from participating in or attending meetings of the National
			 Security Council, and for other purposes.
	
 1.Short titleThis Act may be cited as the Make Our Government Safe Act. 2.FindingsCongress makes the following findings:
 (1)Steve Bannon was appointed to serve as chief strategist and senior counselor to the President in January 2017 and was appointed, via executive order, to the National Security Council on January 28, 2017.
 (2)Under section 101 of the National Security Act of 1947 (50 U.S.C. 3021), the National Security Council is responsible for the integration of domestic, foreign, and military policies relating to the national security so as to enable the military services and the other departments and agencies of the Government to cooperate more effectively in matters involving the national security.
 (3)To participate in highly sensitive meetings of the National Security Council, it is a prerequisite to have the highest available security clearances, including access to compartmented information.
 (4)Question 23.9 on United States Government Standard Form 86, which all applicants seeking a security clearance must submit, asks: have you ever advocated any acts of terrorism or activities designed to overthrow the U.S. Government by force?
 (5)Question 29.4 asks: have you ever been a member of an organization dedicated to the use of violence or force to overthrow the United States Government …
 (6)Question 29.6 asks: have you ever knowingly engaged in activities designed to overthrow the United States Government by force?
 (7)Steve Bannon has made numerous inflammatory statements in support of overthrowing the United States Government.
 (8)In an interview dated August 22, 2016, Bannon referred to himself as a Leninist, saying Lenin … wanted to destroy the state, and that’s my goal too. I want to bring everything crashing down, and destroy all of today’s establishment.
 (9)The Director of the National Background Investigations Bureau, Charles Phalen, Jr., testified before the Committee on Oversight and Government Reform of the House of Representatives on February 2, 2017, about the process to investigate applicants for security clearances.
 (10)In response to questions from Ranking Member Elijah E. Cummings, Director Phalen agreed that calling oneself a Leninist would cause concerns during the background check process for a security clearance, saying It would, and the investigator should pursue that avenue of discussion with the subject as to what that means..
 (11)In response to a specific question about someone whose goal was to destroy the state, Director Phalen responded That would elicit a very strong line of questioning with that individual and with others to determine what he means by that so that we can give a full picture to the adjudicator..
 (12)When asked what would happen if Bannon denied making these statements, Director Phalen responded that background check investigators would determine what the truth is.
			3.Prohibition of individuals who threaten to destroy the Government from participating in or
			 attending National Security Council meetings
 (a)ProhibitionSection 101(c) of the National Security Act of 1947 (50 U.S.C. 3021(c)) is amended— (1)in paragraph (2), by striking The President and inserting Except as provided in paragraph (3), the President; and
 (2)by adding at the end the following new paragraph:  (3)Individuals who threaten to destroy the GovernmentAny individual who threatens to destroy the Government, including in speech, written form, or through action, may not participate in or attend any meeting of the Council or any meeting of the Principal’s Committee..
 (b)Effective dateParagraph (3) of subsection (c) of section 101 of the National Security Act of 1947 (50 U.S.C. 3021) shall take effect on the date that is 30 days after the date of the enactment of this Act.
			4.Sense of Congress regarding the suspension of security clearances for Federal employees who
 threaten to destroy the StateIt is the sense of Congress that the head of a department or agency of the Federal Government that issues a security clearance for an employee, including for an employee of the Executive Office of the President, should consider suspending the security clearance of the employee, if the employee threatens or has threatened to destroy the State or to take hostile actions against the United States, to ensure such employee does not pose a threat to the United States.
		